Citation Nr: 1602703	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  12-08 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to prostate cancer.

3.  Entitlement to service connection for a bladder condition, also claimed as incontinence, claimed as secondary to prostate cancer.

4.  Entitlement to service connection for a residual scar from radical prostatectomy, claimed as secondary to prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1986 to May 1986, October 2001 to September 2002, and August 2003 through July 2004.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

There issues were previously before the Board in December 2014 and were remanded for further development.  Specifically, the Board requested a VA examination be provided.  This requested action was completed, and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In May 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

In a September 2015 written statement, the Veteran and his representative requested an additional hearing via videoconference.  However, because a hearing on these issues was already provided in May 2014, and no additional issues have been added to the appeal, the Veteran's request for a new hearing is denied.  38 C.F.R. § 20.700.
This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's diagnosed prostate cancer began during his active duty service.

2.  The Veteran currently has erectile dysfunction resulting from surgery for his prostate cancer.

3.  The Veteran currently has a bladder disorder, including voiding dysfunction, resulting from surgery for his prostate cancer.

4.  The Veteran currently has a scar resulting from surgery for his prostate cancer.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for service connection for bladder disorder, diagnosed as voiding dysfunction, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  The criteria for service connection for a residual scar from radical prostatectomy have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for prostate cancer and several residual disorders.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  As will be discussed, the Veteran's appeals are granted.

First, the Veteran initially asserted that his prostate cancer was due to his exposure to herbicides during service.  As briefly discussed in the December 2014 remand, the evidence does not establish the Veteran was exposed to herbicides, including Agent Orange, during his active duty service, including his service in Canada.  However, his service treatment records were reviewed, and reflect the Veteran was noted to have a slightly enlarged prostate in an August 2002 report of medical examination.

Post-service medical records reflect the Veteran was diagnosed with prostate cancer in 2007, approximately three years following his separation from active duty service.  In a January 2015 report, the VA examiner opined it was "very possible" the Veteran's in-service enlarged prostate noted in 2002 "could have been the beginning of a slow growing prostate cancer," providing evidence in support of the Veteran's appeal.  Therefore, affording all benefit of the doubt to the Veteran, the Board finds his diagnosed prostate cancer as likely as not began during his active duty service.  Accordingly, the elements of service connection have been met and the Veteran's appeal is granted.

VA regulations also provide that secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  In this case, the January 2015 VA examiner also opined the Veteran currently had a midline lower umbilical scar, voiding dysfunction, and erectile dysfunction as a result of his radical prostatectomy surgery for his prostate cancer.  Accordingly, the elements of secondary service connection have been met regarding all three of these appeals, and these claims are also granted.


ORDER

Entitlement service connection for prostate cancer is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement service connection for erectile dysfunction is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement service connection for a bladder disorder, diagnosed as voiding dysfunction, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement service connection for residual scar from radical prostatectomy is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


